—In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal, dated September 22, 2000, which granted the petition for administrative review of the tenant, revoked an order of the rent administrator dated June 12, 2000, and directed the petitioner to offer the tenant a rent-stabilized lease, the petitioner appeals from a judgment of the Supreme Court, Queens County (Golar, J.), dated April 3, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Deputy Commissioner of the Division of Housing and Community Renewal *349(hereinafter the Deputy Commissioner) properly considered evidence submitted by the tenant, which was not before the rent administrator. The Deputy Commissioner rationally determined that the evidence, which had been submitted before the remand to the rent administrator, was part of the administrative record and within the scope of administrative review (see Rent Stabilization Code [9 NYCRR] § 2529.6). The Deputy Commissioner’s determination that the tenant established familial succession rights to her deceased grandmother’s apartment was not arbitrary and capricious and, therefore, should not be disturbed (see Rent Stabilization Code [9 NYCRR] § 2520.6 [o]; § 2523.5 [b] [1]; Matter of Salvati v Eimicke, 72 NY2d 784, 791; 300 E. 34th St. Co. v Habeeb, 248 AD2d 50, 55). Consequently, the Supreme Court properly denied the petition and dismissed the proceeding. Santucci, J.P., Altman, S. Miller and McGinity, JJ., concur.